NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1, the claim mentions "speed samples", which seems to imply that the claimed apparatus should be adapted to determine the speed of the rotating shaft. However, for a simple speed determination it would not be necessary to provide modifications of the circumferential thickness of particular teeth. The examiner turns to the originally filed specification and best understood by the examiner, such a modification is required in order to allow the detection of an axial position of the shaft, or at least shift of the shaft from a nominal axial position. However, it is not claimed. This fact is expected to be mentioned in the independent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 is rejected as being indefinite as the recited limitation "the amount by which the longer and shorter sample durations differ from the average duration being in proportion to the amount by which the circumferential thickness of the mth teeth differs from that of the other teeth at said axial location of the first phonic wheel" is confusing. The claimed limitation implies that from the average duration, the longer and shorter sample durations give two different values. It is not clear how these two values relate to difference between the circumferential thicknesses of the mth teeth to the other teeth. Further, it is not clear which properties are being monitored, and how this correlation is used to monitor the properties mentioned in the preamble and the last limitation. The examiner turns to the originally filed specification and best understood by the examiner, none of the sections discloses the claimed feature in a persuasive manner. None of the drawings provides any guidance so that one of ordinary skill in the art can recognize relationship. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claims 2-14 are rejected as they fail to correct the problem of claim 1 from which they depend.
Claim 9 is rejected as being indefinite as the recited limitation "the monitored properties associated with the rotating shaft include bowing of the shaft" is confusing. While the claim refers to a detection of the bowing of the shaft, it does not specify how this bowing could be detected based on the existing limitation. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Allowable Subject Matter
Claims 1-14 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Dierker, Jr. (4,893,075) teaches a dual speed sensor pickup assembly (fig.2-6; 140) for sensing the rotational velocity of two independently rotatable, closely axially spaced exciter rotors (116 and 118) is provided. The pickup assembly includes two speed sensor assemblies (136 and 138) each including a pole piece (152,160) having a longitudianl axis (152a,160a) with the longitudinal axes skewed relative to one another but radial relative to the common axes of rotation (24) of the exciter rotors. Each speed sensor includes a permanent magnet (154,162) disposed between an end of the pole piece (152,160) and having a face divided into first and second surface (154a,154b and 162a,162b) by a slot (154c,162c) therein. In one embodiment a primary coil (156,164) and a secondary or anti-cross talk coil (158,166) surrounds the pole piece of each sensor (136,138), and each secondary coil is conductively connected to the primary coil of the other sensor. In another embodiment, an electronic circuit (176) is provided for producing anti-cross talk signals which are added to the speed sensor signals [Abstract].
Forkel (4,626,781) teaches a device for detecting the speed of rotation and/or an angle of rotation of a shaft having a motion transmitter which rotates with the shaft, the device consisting of a magnetic-field-dependent sensor which receives a signal from the motion transmitter. A permanent magnet is arranged in the vicinity of the sensor with an evaluating circuit, the sensor 
Varady et al. (6,313,625) teaches a rotational sensing assembly including a ferromagnetic sensor wheel rotationally fixed to a shaft having a tooth pattern including a missing tooth. An inductive sensor is mounted adjacent the periphery of the sensor wheel and in communication with a processor. The sensor produces a generally sinusoidal signal in response to the wheel rotation, with voltage zero crossings that are time stamped by the processor. The geometry of the sensor wheel around the missing tooth location is altered to equalize the induced voltage in the sensor for fixed time intervals in order to maintain proper timing of the zero crossings in the sensor signal [Abstract].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861